Citation Nr: 1039481	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  07-06 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent 
for degenerative disc disease and spondylosis of the cervical 
spine.

3.  Entitlement to a disability rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.

4.  Entitlement to a disability rating in excess of 10 percent 
for residuals of a head injury, to include headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1991 to July 1991, 
from February 2003 to May 2004, and for an additional 2 months 
and 7 days.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In June 2007, the Veteran appeared and testified at a personal 
hearing before a Decision Review Officer (DRO) at the RO.  A copy 
of the transcript is associated with the record.

The Veteran requested a hearing before a Veterans Law Judge at 
the RO (Travel Board hearing) in his January 2008 substantive 
appeal.  The hearing was scheduled for April 27th, 2010.  In 
written correspondence dated on April 27th, 2010, the Veteran 
withdrew the issues on appeal.  Therefore, the hearing request is 
deemed withdrawn.  38 C.F.R. § 20.704(e) (2010).


FINDING OF FACT

On April 27, 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran that he 
was withdrawing all issues on appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of all issues on appeal.  38 
U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 9 or 
equivalent statement) may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2010).  The Veteran withdrew his appeal as to all issues in a 
letter dated April 27, 2010.  Consequently, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal, and it is dismissed.


ORDER

The appeal of the issues listed above is dismissed.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


